Nick's Garage, Inc. v Allstate Ins. Co. (2018 NY Slip Op 01835)





Nick's Garage, Inc. v Allstate Ins. Co.


2018 NY Slip Op 01835


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


1418 CA 16-01640

[*1]NICK'S GARAGE, INC., PLAINTIFF-APPELLANT,
vALLSTATE INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, AND ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


BOUSQUET HOLSTEIN PLLC, SYRACUSE (CECELIA R.S. CANNON OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
GOLDBERG SEGALLA LLP, SYRACUSE (HEATHER ZIMMERMAN OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Onondaga County (James P. Murphy, J.), entered December 10, 2015. The order and judgment granted the motion of defendants for summary judgment dismissing the second amended complaint. 
It is hereby ORDERED that the order and judgment so appealed from is unanimously reversed on the law without costs, the motion is denied and the second amended complaint is reinstated.
Same memorandum as in Jeffrey's Auto Body, Inc. v Allstate Ins. Co. ([appeal No. 1] — AD3d — [Mar. 16, 2018] [4th Dept 2018]).
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court